Citation Nr: 0534255	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-00 437	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1970 to December 
1971, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision by the RO.  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in May 2004.  

In September 2004, the Board remanded the veteran's claim for 
further development.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  




REMAND

The veteran has recently reported witnessing the shooting of 
a soldier by an MP in January, February or March of 1971, 
while stationed in the Republic of Vietnam.  The veteran 
stated that the MP was in his unit, the 560th MP Battalion.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link established by medical evidence between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2005).  

The stressors reported by the veteran have not been verified, 
and the veteran's discharge certificate shows no evidence 
that he participated in combat.  Therefore, the Board is of 
the opinion that further development is warranted.  

Accordingly, this claim is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) in 
order to verify whether there was an 
incident in the 560th MP Battalion in 
which an MP shot a soldier in or around 
the months of January, February or March 
of 1971, in the Republic of Vietnam.  
USASCRUR should also be requested to 
verify any other specific information 
regarding stressors furnished by the 
veteran.  

2.  Thereafter, following completion of 
any other indicated development, the RO 
should readjudicate the veteran's claim.  
If the benefit sought on appeal is not 
granted, the appellant should be provided 
with a supplemental statement of the 
case, and an opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  



 
 
 
 

